cca_2015082611223904 id uilc number release date third party communication date of communication month dd yyyy from --------------------- sent wednesday date am to ------------ cc bcc subject re background facts re sll carryback claim hi --------- i’m sorry it’s taken me a while to get back to you on this but after discussing your question with another interest expert and with attorneys who work on refund claim issues we have decided we agree with the service that the taxpayer needs to file an 1120x here the second form_1139 was definitely untimely under sec_6411 because it was filed more than one year after the close of the tax_year we considered whether the first or second should be treated as informal claim_for_refund which would mean it would be treated as if a refund claim were filed on the date of the however sec_6411 expressly provides that an application_for a tentative_carryback_adjustment shall not constitute a claim for credit or refund see also sec_1_6411-1 cannot serve as an informal claim see emax fin group llc v usvi wl at citing cases because this case involves the tax_year the sec_6511 period of limitations on claiming a refund has not yet expired and the taxpayer can now file the 1120x in addition numerous courts have expressly held that a form_1139 this means that the date of the claim will be the date the taxpayer files the 1120x sec_6611 provides that in the case of a refund overpayment interest is paid from the date of the overpayment to a date preceding the date of the refund check by not more than days the interest-free period preceding the issuance of the refund is known as the back-off period in the case of a refund caused by a carryback of a net_operating_loss the overpayment is deemed to have been made on the filing_date of the loss_year return so here the filing_date of the return sec_6611 provides that if the overpayment is refunded is refunded within days after a claim is filed then no interest runs from the date the claim is filed to the date the it’s unclear to us why the taxpayer is saying that interest should be refund is made calculated from date when in fact the overpayment interest should run from the date the return was filed if the service pays the claim within days then interest only runs to the filing_date of the 1120x if the service does not pay the claim within days then overpayment interest will continue to run until the refund is made minus the back-off period i hope this is helpful - please let me know if you have any further questions or would like to discuss thanks -------------- ---------------------- --------------------------------------- -------------- ------------------------------------- -------------------------------- --------------------
